                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

TERRY DEAN KNIGHT,                               )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )           Case No. 18-CV-71-TCK-FHM
                                                 )
ANDREW SAUL, Commissioner                        )
of Social Security Administration,               )
                                                 )
                       Defendant.                )


                                     OPINION AND ORDER

       Before the court is the Report and Recommendation of United States Magistrate Judge

Frank H. McCarthy on the judicial review of a decision by the Commissioner of the Social Security

Administration denying Social Security disability benefits and the Objections thereto filed by

plaintiff, Terry Dean Knight.        Docs.17, 20. The Magistrate Judge recommended the

Commissioner’s decision be affirmed. Knight objects to the recommendation.

I. Standard of Review

       Pursuant to Fed. R. Civ. P. 72(b)(3), “[t]he district judge must determine de novo any part

of the magistrate judge’s disposition that has been properly objected to. The district judge may

accept, reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” However, even under a de novo review of such

portions of the Report and Recommendation, this court’s review of the Commissioner’s decision

is limited to a determination of “whether the factual findings are supported by substantial evidence

in the record and whether the correct legal standards were applied.” Doyal v. Barnhart, 331 F.3d

758, 760 (10th Cir. 2003). Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id. It is more than a scintilla, but less than a
preponderance. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). The court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.” White v. Barnhart, 287

F.3d 903, 905 (10th Cir. 2001) (quoting Casias v. Sec’y of Health & Human Servs., 933 F.2d 799,

800 (10th Cir. 1991)).    Even if the court would have reached a different conclusion, the

Commissioner’s decision stands if it is supported by substantial evidence. Hamilton v. Sec’y of

Health & Human Servs., 961 F.2d 1495, 1500 (10th Cir. 1992).

       A claimant for disability benefits bears the burden of proving a disability. 42 U.S.C.

§ 423(d)(5); 20 C.F.R. §§ 404.1512(a), 416.912(a). A disability is a physical or mental impairment

“that results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C.

§ 423(d)(3). “Disabled” is defined under the Social Security Act as an “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last for a

continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To meet this burden,

plaintiff must provide medical evidence of an impairment and the severity of that impairment

during the time of her alleged disability. 20 C.F.R. §§ 404.1512(b), 416.912(b). “A physical

impairment must be established by medical evidence consisting of signs, symptoms, and

laboratory findings, not only by [an individual’s] statement of symptoms.” 20 C.F.R. §§ 404.1508,

416.908. The evidence must come from “acceptable medical sources,” such as licensed and

certified psychologists and licensed physicians. 20 C.F.R. §§ 404.1513(a), 416.913(a). A plaintiff

is disabled under the Act only if her “physical or mental impairment or impairments are of such

severity that he is not only unable to do his previous work but cannot, considering his age,




                                                2
education, and work experience, engage in any other kind of substantial gainful work in the

national economy.” 42 U.S.C. § 423(d)(2)(A).

       Social Security regulations implement a five-step sequential process to evaluate a disability

claim. 20 C.F.R. §§ 404.1520, 416.920; Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)

(setting forth the five steps in detail). The claimant bears the burden of proof at steps one through

four. Williams, 844 F.2d at 751 n. 2. At step one, a determination is made as to whether the

claimant is presently engaged in substantial gainful activity.         Id. at 750.    At step two, a

determination is made whether the claimant has a medically determinable impairment or

combination of impairments that significantly limit his ability to do basic work activities. Id. at

751. At step three a determination is made whether the impairment is equivalent to one of a

number of listed impairments that the Commissioner acknowledges are so severe as to preclude

substantial gainful activity. Id. If it is, the claimant is entitled to benefits. Id. If it is not, the

evaluation proceeds to the fourth step, where the claimant must show that the impairment prevents

him from performing work he has performed in the past. Id. If the claimant is able to perform his

previous work, he is not disabled. Id. If he is not able to perform his previous work, then the

claimant has met his burden of proof, establishing a prima facie case of disability. The evaluation

process then proceeds to the fifth and final step: determining whether the claimant has the residual

functional capacity (“RFC”) 1 to perform other work in the national economy in view of his age,

education, and work experience. Id. The Commissioner bears the burden at step five, and the

claimant is entitled to benefits if the Commissioner cannot establish that the claimant retains the




1
 A claimant’s RFC to do work is what the claimant is still functionally capable of doing on a
regular and continuing basis, despite his impairments: the claimant’s maximum sustained work
capability. Williams, 844 F.2d at 751.


                                                  3
capacity “to perform an alternative work activity and that this specific type of job exists in the

national economy.” Id. (citation omitted).

II. Background

       Plaintiff was 46 years old on the alleged date of onset of disability and 50 on the date of

the ALJ’s denial decision. He completed the tenth grade and took some vocational classes in

management. R. 113. He formerly worked as an auto mechanic in his own shop. He claims to

have been unable to work since October 2, 2012, as a result of post traumatic stress disorder, back

and neck pain, depression and anxiety. R. 140.

       The ALJ determined that Plaintiff retains RFC to perform medium work as defined in 20

C.F.R. §§ 404.1567(c), 416.967(C) with some limitations. Plaintiff is unable to lift or carry more

than 50 pounds occasionally and 25 pounds frequently, with the same limitations on pushing and

pulling. He is able to stand or walk for six hours of an eight-hour workday and sit for eight hours

of a workday. He is able to frequently climb ladders, ropes, and scaffolding; bend or stoop; crouch;

and crawl. He is limited to simple and routine tasks and must work in a habituated work setting

and object oriented setting. He is able to have superficial, but constant contact with coworkers or

supervisors. He should not be in close proximity to coworkers such that he should maintain a

proximity of three to five feet between other coworkers and himself when working. He should

have no contact with the public. R. 24. Although Plaintiff is unable to perform his past relevant

work, based on the testimony of a vocational expert, the ALJ determined that there are a significant

number of jobs in the national economy that Plaintiff could perform with these limitations,

including warehouse worker, hardware assembler and machine cleaner. Thus, the case was

decided at step five of the five-step evaluative sequence for determining whether a claimant is




                                                 4
disabled.    See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (setting out and

describing in detail the five steps).

III. Plaintiff’s Allegations

        Plaintiff contends that at step five of the sequential analysis, the ALJ erroneously found

that he can perform other work in the economy. Plaintiff also asserts that the RFC as to his mental

impairments is not supported by substantial evidence.

IV. Analysis

        A. Step Five Analysis

        As the Magistrate Judge noted, at step five of the five-step sequential evaluation process,

the ALJ must determine whether, considering the claimant’s RFC, age, education and work

experience there is work the claimant can perform. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).

The Commissioner must provide evidence that demonstrates other work that the claimant can

perform exists in the economy. 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2). Plaintiff argues that

the ALJ failed to establish the existence of other work he can perform because one of the three

jobs identified by the vocational expert as being within his RFC—hardware assembler—has

requirements precluded by the RFC. Specifically, the job of hardware assembler requires close

contact with others and also requires working in closer proximity to others than provided in the

RFC limitation.

        The Magistrate Judge correctly concluded, however, that regardless of whether the

hardware assembly job fits within the Plaintiff’s RFC, Plaintiff has identified no issues with the

other two jobs identified by the vocational expert—warehouse worker and machine cleaner. The

identification of these two jobs adequately discharges the Commissioner’s burden at step five to

demonstrate the existence in the national economy of work that Plaintiff can perform with his RFC.



                                                 5
See 20 C.F.R. § 404.1566(b) (“work exists in the national economy [for step-five purposes] when

there is a significant number of jobs (in one or more occupations) having requirements which [the

claimant is] able to meet . . . .”).

        Plaintiff also complains that the Magistrate Judge erred in declining to address his

argument—raised for the first time in his reply brief—that at step five of the sequential evaluation

process, the Commissioner failed to prove that other work Plaintiff could perform existed in

significant numbers in the national economy. However, Plaintiff made no assertion in his opening

brief that the number of jobs (577,000 in the two remaining occupations) does not constitute a

significant number of jobs. Similarly, Plaintiff’s contention that he was hampered by briefing page

constraints, including a 10-page opening brief, is baseless, as the Scheduling Order allowed him

to file a 15-page opening brief. Doc. 12 at 2.

        Plaintiff also contends the Report and Recommendation fails to adequately account for his

moderate difficulties in maintaining concentration, persistence or pace in formulating the RFC.

Doc. 20 at 6. However, as noted in the Report and Recommendation, the ALJ’s conclusion that

his RFC assessment for simple, routine tasks in a habituated, object-oriented work setting

accounted for Plaintiff’s moderate limitations in concentration, persistence, or pace and difficulties

in dealing with quotas, production work or decision-making was consistent with Dr. Pella’s

findings and Dr. Griffen’s testimony. Doc. 17 at 7-8.

V. Conclusion

        For the reasons set forth above, the Court concludes that the ALJ evaluated the record in

accordance with the legal standards established by the Commissioner and the courts and further,

that the ALJ’s decision is supported by substantial evidence. Accordingly, the Court overrules

Plaintiff’s objections to the Report and Recommendation, affirms and adopts the Report and



                                                  6
Recommendation of the Magistrate Judge, and finds in favor of the Commissioner on Plaintiff’s

appeal of the denial of his application for Social Security benefits.

       ENTERED this 7th day of August, 2019.




                                                      ____________________________________
                                                      TERENCE C. KERN
                                                      United States District Judge




                                                  7
